Case 19-61610-grs            Doc 22      Filed 01/15/20 Entered 01/15/20 00:07:58                     Desc Main
                                         Document      Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

                                                        )
    In re:                                              )   Chapter 11
                                                        )
    St. Alexius Hospital Corporation #1, et al., 1      )   Case No. 19-61610-grs
                                                        )
              Debtors.                                  )   (Jointly Administered)
                                                        )
                                                        )   Honorable Gregory R. Schaaf
                                                        )
_____________________________________

                            ORDER DESIGNATING INDIVIDUAL
                    RESPONSIBLE TO PERFORM DUTIES OF THE DEBTORS

             This Court has reviewed the Corporate Resolutions filed in the above-captioned cases and

hereby appoints Grant White as the individual responsible for performing the duties of St. Alexius

Hospital Corporation #1 as a debtor in bankruptcy, pursuant to Fed. R. Bankr. P. 4002 and

9001(5)(A) and Local Rule of the Eastern District of Kentucky 1002-2(b).




1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).


20789382.1
Case 19-61610-grs       Doc 22    Filed 01/15/20 Entered 01/15/20 00:07:58   Desc Main
                                  Document      Page 2 of 2


Tendered by:

BINGHAM GREENEBAUM DOLL LLP

/s/ James R. Irving
James R. Irving
April A. Wimberg
Christopher B. Madden
BINGHAM GREENEBAUM DOLL LLP
3500 PNC Tower
101 South Fifth Street
Louisville, Kentucky 40202
Telephone: (502) 587-3606
Facsimile: (502) 587-3695
Email: jirving@bgdlegal.com
        awimberg@bgdlegal.com
        cmadden@bgdlegal.com

Proposed Counsel to the Debtors




                                             2
20789382.1
